—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered June 15, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Upon our independent review of the record, we reject defendant’s claim that the verdict was against the weight of the evidence (People v Bleakley, 69 NY2d 490). We find no reason to disturb the jury’s determinations as to credibility and reliability of the identification testimony (see, People v Gaimari, 176 NY 84, 94). Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Andrias, JJ.